DETAILED ACTION
This Office Action is in response to the filing of a petition filed 5/11/2022 to reverse the abandonment of the application, and amendment to the claims filed therein. As per the amendment, claims 23, 27, and 28 has been amended, claim 15 has been cancelled, and no claims have been added. Thus, claims 4-6, 9-10, 13, 16, 23-24, and 27-28 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, 16, 23-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (US Pat. 9,415,179) in view of Vazales (US Pat. 9,398,837) in view of Martone et al. (US Pub. 2007/0142709).
Regarding claim 23, Molnar discloses a stylet (suction tube 726 in Fig. 40, which is a semi-rigid tube as seen in Col. 23 lines 35-40, and thus imparts structural support within the tube it is placed within, and thus acts as a stylet) sized and configured for use in connection with a suction system (see port 732 in Fig. 40 which connects to a section device; see also Col. 23 lines 40-45) and in connection with an endotracheal (ET) tube (see Col. 23 lines 55-60) having a patient end that is sized to pass into a patient airway (see end of suction tube 726 in Fig. 40 that has perforations 728, being a distal end that is placed in a patient airway; see also Col. 23 lines 55-65) and a user end that is located opposite the patient end (see proximal end near connector 730 in Fig. 40, which is on the opposite end of suction tube 726), the stylet comprising: a semi-rigid elongate tube portion (suction tube 726 in Fig. 40; see also Col. 23 lines 35-40) having: a tip located at a first end of the stylet that is configured to slide into an opening located at the user end of the ET tube (see the tip of suction tube 726 near perforations 728 in Fig. 40, which fits into an ET tube as seen in Col. 23 lines 55-60); an inlet formed by at least one opening formed in a sidewall of the tube portion and located proximate the tip (see perforations 728 in Fig. 40); a suction interface connected to the elongate tube portion (see connector 730 in Fig. 40) and having: a hose barb configured to interface with the suction system (see ribs 736 in Fig. 40 which create a friction fit between the port 732 and a suction device, thus acting as a hose barb; see Col. 23 lines 40-45); an outlet provided in the hose barb and located at a second end of the stylet (see port 732 in Fig. 40); a first midline beginning at an intersection point and extending along a center of the hose barb towards the outlet (the midline that runs from the center of the longitudinal flow path within connector 730 to the center of port 732 in Fig. 40); a thumb valve (see port 734 in Fig. 40, see also Col. 23 lines 40-47) having: a valve opening located longitudinally between the inlet and outlet (see Fig. 40 where the inlet to the port 734 has an opening that it within the connector 730 (the interior of connector 730 having a T-shaped connection between suction tube 726 and ports 732/734, where the upward opening within connector 730 that is directly adjacent to the longitudinal flow path between suction tube 726 and port 732 is an opening to the valve of port 734)); a tube extending away from the valve opening (see the tubular part of port 734 which connects to connector 730 in Fig. 40); a thumb opening located at an end of the tube that is opposite the valve opening (see the tip of port 730 in Fig. 40 that is distal the connector 730, and has an opening which is sealed by a user’s thumb as seen in Col. 23 lines 40-47); a second midline beginning at the intersection point and extending through a center of the valve opening and into the tube towards the thumb opening (a midline in the center of the connector 730 which extends through the port 734 and out the thumb opening of port 734 in Fig. 40), wherein the intersection point is located at an intersection of the first midline with the second midline (the intersection point being where the first and second midlines intersect at the interior T-shaped junction within connector 730 in Fig. 40); a suction passage that extends from inlet to the outlet (the interior passage of suction tube 726 from a distal end near perforations 728 to connector 730, in Fig. 40), wherein the stylet is configured such that, in a first mode of operation, airflow does not enter the suction interface via the thumb opening and a suction pressure created within the suction interface by the suction system suctions substances located within the patient airway into the at least one opening, through the tube portion, and then into the suction interface in a first ingoing airflow direction traveling in a first travel direction, longitudinally through the suction interface past the valve opening in the first travel direction, and then out of the suction interface in an outgoing airflow traveling in the first direction (see Fig. 40 where in a first mode of operation, where the port 734 is closed by a thumb, airflow enters suction tube 726 at the distal end and through perforations 728, and flows as an ingoing airflow through suction tube 726 in a first direction which is longitudinal, to the connector 730, where it then continues in the longitudinal first direction out of the port 732 in an outgoing airflow that remains in the longitudinal direction; see Col. 23 lines 30-47), and wherein the stylet is configured such that, in a second mode of operation, airflow may enter the suction interface via the thumb opening in a second ingoing airflow traveling in a second travel direction that is different from the first travel direction, and then out of the suction interface in the outgoing airflow traveling in the first travel direction (see Fig. 40 where in a second mode of operation, where the port 734 is not closed by a thumb, airflow enters through the open port 734, and flows as an ingoing airflow through port 734 in a second direction which is perpendicular to and different from the first direction along suction tube 726, and flows as an ingoing airflow to the connector 730, where it then flows in the longitudinal first direction out of the port 732 in an outgoing airflow; see Col. 23 lines 30-47).
Molnar lacks a detailed description of an angle Θ taken at the intersection point and formed between the first and second midlines is less than 90 degrees.
However, Vazales teaches similar device for inserting a suction tube into a user, where the suction interface has an intersection angle such that the angle between first and second midlines is less than 90 degrees (see Figs. 21A-21B where a suction interface as ergonomic handle 1510 is shown, which has a connection to a suction line 1515, and a connection at suction control input (thumb valve) 1545, and a suction catheter (see control handle 1505 in Fig. 18L), where a first midline goes in a straight line through suction line 1515 and through the middle of ergonomic control handle 1510, and the second midline goes through the center of the ergonomic control handle 1510 and out the suction control input 1545; such that the angle formed between the first and second midlines is less than 90 degrees as seen in Figs. 21A-21B). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Molnar (connector 730 in Fig. 40) to be a connector with first and second midlines which form an acute angle as taught by Vazales, as it provides a suction interface that has an ergonomic control handle to form a better more ergonomic grip for the user (Vazales; see Col. 48 lines 17-28).
The modified Molnar device lacks a detailed description of a sidewall of the semi-rigid elongate tube portion being comprises of a first inner material located within an outer shell formed by a second and different material that is located on top of an outer surface of the first inner material. 
However, Martone teaches a similar endotracheal tubular device (assembly 100 in Fig. 1A; see [0067] where the channel 112 can be used to carry a suction tube) where an elongate tube portion (the tube forming channel 112 in Figs. 1A-1B) comprises a first inner material (internal sheath 102 in Figs. 1A-1B) located within an outer shell (external sheath 108 in Figs. 1A-1B) formed by a second and different material (see [0073] where the sheaths can be made of different material than one another) that is located on top of an outer surface of the first inner material (see Figs. 1A-2B where the external sheath is located on top of an outer surface of the internal sheath). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semi-rigid elongate tube of the modified Molnar device (Molnar; suction tube 726 in Fig. 40) to be formed of an external sheath surrounding an internal sheath as taught by Martone, as it would provide an internal sheath for allowing easy sliding of a tubular member within the lumen (Martone; see [0066]), and an outer sheath around it for enduring stresses of internal contact with the body (Martone; see [0068]). 
Regarding claim 4, the modified Molnar device has everything as claimed, including the thumb valve functions as a suction state selector for selecting the first or second mode of operation (Molnar; see port 734 in Fig. 40 which connects to a suction supply device though connector 730 and port 732, and is modified by Vazales; see also Col. 23 lines 40-47 where the states are between the valve being covered and uncovered by the thumb) and wherein, in the first mode of operation, a first suction pressure at the at least one opening is a maximum suction pressure (Molnar; see port 734 in Fig. 40 which connects to a suction supply and is modified by Vazales; see also Col. 23 lines 40-47 where a first state is when the suction control port is blocked by the thumb, thus creating maximum suction) and, in the second mode of operation, a second suction pressure at the at least one opening is a minimum suction pressure (Molnar; see port 734 in Fig. 40 which connects to a suction supply and is modified by Vazales; see also Col. 23 lines 40-47 where a second state is when the suction control port is not blocked by the thumb, thus creating minimum suction).
Regarding claim 13, the modified Molnar device has everything as claimed, including the stylet is sized such that the first end of the stylet passes out of an opening located at the patient end of the ET tube when the stylet is fully inserted into the ET tube (Molnar; see suction tube 726 in Fig. 40 which extends into an ET tube as seen in Col. 23 lines 55-60, and must extend past the tip of the ET tube in order to enter the patient cavity in order to suction secretions, and thus passes through a patient end of the ET tube).
Regarding claim 16, the modified Molnar device has everything as claimed, including an intubation system of claim 23 and said ET tube (Molnar; see Col. 23 lines 55-60 where the suction tube 726 is within an ET tube).
Regarding claim 24, the modified Molnar device has the inlet of the tube portion is comprised of two or more openings formed in a sidewall of the semi-rigid tube in a spaced apart arrangement proximate the tip of the semi-rigid tube.
Regarding claim 27, the modified Molnar device, as modified in claim 23, has everything as claimed, including a stylet (Molnar; suction tube 726 in Fig. 40, which is a semi-rigid tube as seen in Col. 23 lines 35-40, and thus imparts structural support within the tube it is placed within, and thus acts as a stylet) sized and configured for use in connection with a suction system (Molnar; see port 732 in Fig. 40 which connects to a section device; see also Col. 23 lines 40-45) and in connection with an endotracheal (ET) tube (Molnar; see Col. 23 lines 55-60)  having a patient end that is sized to pass into a patient airway (Molnar; see end of suction tube 726 in Fig. 40 that has perforations 728, being a distal end that is placed in a patient airway; see also Col. 23 lines 55-65) and a user end that is located opposite the patient end (Molnar; see proximal end near connector 730 in Fig. 40, which is on the opposite end of suction tube 726), the stylet comprising: a tube portion having a tip located at a first end of the stylet and an inlet formed at the tip (Molnar; see the tip of suction tube 726 near perforations 728 in Fig. 40), wherein the tube portion is configured to be inserted into the ET tube (Molnar; where suction tube 726 fits into an ET tube as seen in Col. 23 lines 55-60) and is sufficiently rigid to retain a selected shape after being inserted into the ET tube (Molnar; suction tube 726 in Fig. 40; see also Col. 23 lines 35-40), the tube portion having a sidewall comprised of a first inner material located within an outer shell formed by a second and different material that is located on top of an outer surface of the first inner material (Martone; see Figs. 1A-2B where interior sheath 102 and exterior sheath 108 are made of different materials and form the sidewall of the elongate tube in the modified Molnar device); an elongate suction interface (Molnar; connector 730 in Fig. 40) having a first longitudinal end connected to the tube portion (Molnar; end of connector 730 connected to suction tube 726 in Fig. 40) and a second longitudinal end configured to interface with the suction system (Molnar; end of connector 730 that has port 732 which connects to a suction system in Fig. 40); an outlet provided at the second longitudinal end of the suction interface (Molnar; the outlet at port 732 in Fig. 40); a valve opening formed in the suction interface and positioned longitudinally between the first and second longitudinal ends of the suction interface (Molnar; see Fig. 40 where the inlet to the port 734 has an opening that it within the connector 730 (the interior of connector 730 having a T-shaped connection between suction tube 726 and ports 732/734, where the upward opening within connector 730 that is directly adjacent to the longitudinal flow path between suction tube 726 and port 732 is an opening to the valve of port 734)); a thumb valve (Molnar; see port 734 in Fig. 40, see also Col. 23 lines 40-47) having a tube surrounding the valve opening and extending away from the suction interface (Molnar; see the tubular part of port 734 which connects to connector 730 in Fig. 40); a thumb opening located at an end of the tube that is opposite the valve opening (Molnar; see the tip of port 730 in Fig. 40 that is distal the connector 730, and has an opening which is sealed by a user’s thumb as seen in Col. 23 lines 40-47); a first midline beginning at an intersection point within the suction interface and extending along a center of the suction interface and through a center of the outlet at the second longitudinal of the suction interface (Molnar; the midline that runs from the center of the longitudinal flow path within connector 730 to the center of port 732 in Fig. 40); a second midline beginning at the intersection point and extending through a center of the valve opening and along a of the tube towards the thumb opening (Molnar; a midline in the center of the connector 730 which extends through the port 734 and out the thumb opening of port 734 in Fig. 40), wherein the intersection point is located at an intersection of the first midline with the second midline (Molnar; the intersection point being where the first and second midlines intersect at the interior T-shaped junction within connector 730 in Fig. 40), and wherein an angle Θ taken at the intersection point and formed between the first and second midlines is less than 90 degrees (Vazales; see Figs. 21A-21B where thumb valve 1545, has a first midline in a straight line through suction line 1515 and through the middle of ergonomic control handle 1510, and the second midline goes through the center of the ergonomic control handle 1510 and out the suction control input 1545; such that the angle formed between the first and second midlines is less than 90 degrees as seen in Figs. 21A-21B; and the thumb valve of Molnar is modified to be less than 90 degrees as taught by Vazales) wherein the suction interface is arranged to direct a first ingoing airflow through the first longitudinal end and to the second longitudinal end in a first travel direction (Molnar; see Fig. 40 where in a first mode of operation, where the port 734 is closed by a thumb, airflow enters suction tube 726 at the distal end and through perforations 728, and flows as an ingoing airflow through suction tube 726 in a first direction which is longitudinal, to the connector 730, where it then continues in the longitudinal first direction out of the port 732 in an outgoing airflow that remains in the longitudinal direction; see Col. 23 lines 30-47), to direct a second ingoing airflow through the tube and to the second longitudinal end in a second and different travel direction (Molnar; see Fig. 40 where in a second mode of operation, where the port 734 is not closed by a thumb, airflow enters through the open port 734, and flows as an ingoing airflow through port 734 in a second direction which is perpendicular to and different from the first direction along suction tube 726, and flows as an ingoing airflow to the connector 730, where it then flows in the longitudinal first direction out of the port 732 in an outgoing airflow; see Col. 23 lines 30-47), and to direct an outgoing airflow out of the suction interface via the second longitudinal end and outlet in the first travel direction (Molnar; see Fig. 40 where all air that enters connector 730 exits through the port 732 in the first direction).
Regarding claim 28, the modified Molnar device, as modified in claim 23, has everything as claimed, including a stylet (Molnar; suction tube 726 in Fig. 40, which is a semi-rigid tube as seen in Col. 23 lines 35-40, and thus imparts structural support within the tube it is placed within, and thus acts as a stylet) configured for insertion into and for use in guiding an endotracheal (ET) tube (Molnar; see Col. 23 lines 55-60) and for use in conjunction with a suction system to provide suction within the ET tube (Molnar; see port 732 in Fig. 40 which connects to a section device; see also Col. 23 lines 40-45), the stylet comprising: a tube portion having a tip located at a first end of the stylet and an inlet formed at the tip (Molnar; see the tip of suction tube 726 near perforations 728 in Fig. 40), wherein the tube portion is configured to be inserted into the ET tube (Molnar; where suction tube 726 fits into an ET tube as seen in Col. 23 lines 55-60) and is sufficiently rigid to retain a selected shape after being inserted into the ET tube (Molnar; suction tube 726 in Fig. 40; see also Col. 23 lines 35-40), the tube portion having a sidewall comprised of a first inner material located within an outer shell formed by a second and different material that is located on top of an outer surface of the first inner material (Martone; see Figs. 1A-2B where interior sheath 102 and exterior sheath 108 are made of different materials and form the sidewall of the elongate tube in the modified Molnar device); a suction interface (Molnar; connector 730 in Fig. 40) consisting: of a first air inlet portion (Molnar; end of connector 730 connected to suction tube 726 in Fig. 40), a second air inlet portion (Molnar; see port 734 in Fig. 40), and a single air outlet end configured to interface with the suction system (Molnar; end of connector 730 that has port 732 which connects to a suction system in Fig. 40), wherein the first air inlet is formed at a first longitudinal end of the suction interface (Molnar; end of connector 730 connected to suction tube 726 in Fig. 40), the air outlet is formed at a second longitudinal end of the suction interface and is collinear with the first air inlet portion (Molnar; end of connector 730 that has port 732 which connects to a suction system in Fig. 40), and the second air inlet is formed longitudinally between the first and second longitudinal ends of the suction interface (Molnar; see port 734 in Fig. 40), wherein a first midline extends through the air outlet (Molnar; the midline that runs from the center of the longitudinal flow path within connector 730 to the center of port 732 in Fig. 40), a second midline extends through the second air inlet (Molnar; a midline in the center of the connector 730 which extends through the port 734 and out the thumb opening of port 734 in Fig. 40), and an angle Θ taken at an intersection point of the first and second midlines is less than 90 degrees (Vazales; see Figs. 21A-21B where thumb valve 1545, has a first midline in a straight line through suction line 1515 and through the middle of ergonomic control handle 1510, and the second midline goes through the center of the ergonomic control handle 1510 and out the suction control input 1545; such that the angle formed between the first and second midlines is less than 90 degrees as seen in Figs. 21A-21B; and the thumb valve of Molnar is modified to be less than 90 degrees as taught by Vazales).
Claims 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar in view of Vazales and Martone as applied to claims 4 and 23 above, respectively, and further in view of Schultz (US Pat. 7,802,574).
Regarding claim 5, the modified Molnar device has a state selector that modulates a suction pressure between the first and second suction pressures (Molnar; port 734 in Fig. 40).
The modified Molnar device does not have a detailed description of the stylet operating in a third mode.
However, Schultz teaches a similar device for controlling suction of an endotracheal tube by using a thumb valve, where the state selector (vacuum control port 16 in Figs. 3-5) operates in a third mode (see Col. 29 lines 40-55 where the amount of occlusion of the part 16 can vary to allow for incremental control over the amount of suction provided).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the use of the suction control port (Molnar; port 734 in Fig. 40) of the modified Molnar device to allow the vent port to be partially blocked by the finger as taught by Schultz, as it allows for incremental control over the amount of suction provided to better control the suction to be a desirable amount (Schultz; see Col. 29 lines 40-55 where the amount of occlusion of the part 16 can vary to allow for incremental control over the amount of suction provided)
Regarding claim 6, the modified Molnar device has everything as claimed, including wherein the stylet operates in the first mode when the valve opening is sealed to prevent airflow through the valve opening (Molnar; see Col. 23 lines 40-47, where a first state is when the port 734 is blocked by the finger), the stylet operates in the second mode when the valve opening of the thumb valve is fully uncovered (Molnar; see Col. 23 lines 40-47, where a second state is when the port 734 is not blocked by the finger), and the stylet operates in the third mode when the valve opening is partially uncovered (Molnar; see Col. 23 lines 40-47, where the third state is when the port 734 is only partially blocked, as taught in the modified device by Schultz in Col. 29 lines 40-55).
Regarding claim 9, the modified Molnar device has a tube with a thumb valve. 
The modified Molnar device does not have a detailed description of flanges that extend laterally outwards from opposing sides of the tube of the thumb valve and are sized and positioned to permit a separate finger of the user to be placed under each of the flanges alongside the tube of the thumb valve while a thumb of the user to be placed over an end of the tube. However, it is noted that Fig. 40 of Molnar does show flanges placed around the port 734, which would be capable of having fingers placed around and under the flange.
However, Schultz teaches a similar device for controlling suction of an endotracheal tube by using a thumb valve, where the thumb valve has flanges that extend laterally outwards from opposing sides of the tube (see Figs 3-5, namely 4A where port 16 has clip restraint 23 and tubing restraint 25 which comprise flanges that extend outward from the port 16) and are sized and positioned such that a user operates the thumb valve (see Fig. 3E where a user operates the thumb valve around the flanges).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thumb valve flange of the modified Molnar device to include the flanges of the port as taught by Schultz as the extension of the flanges out from the port improves the gripping properties of the device, and allows for the device to clip to various structures for being stably held (Schultz; see Col. 29 lines 15-35 and Col. 30 lines 40-50). Note that the flanges need only be configured to be able to permit a finger and a thumb to be placed under them, which the modified device is equally as capable of.
Regarding claim 10, the modified Molnar device has everything as claimed, including the flanges form opposing sides of an elongate flange plate that is located around the end of the tube (Schultz; see Fig. 4A where the tube of the modified device has the opposing flange plates around clip restraint 23 and tubing restraint 25), wherein the flange plate includes opposed truncated flat side edges that extend along the length of the flange plate between and connect distal edges of the flanges (Schultz; see Fig. 4A where the sides of the flange on port 16 has flattened truncated sides along the length between the upper and lower flanges formed about clip restraint 23 and tubing restraint 25).
Response to Arguments
Applicant’s arguments with respect to claims 23 and 27-28 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. Specifically, the newly applied Martone reference is relied upon to teach an elongate tube with a sidewall made of an inner and outer material. Further, it is noted that the limitations added to independent claims 23 and 27-28 is not the same as the limitations from now cancelled claim 15. Cancelled claim 15 required that the inner and outer materials be part of the elongate tube portion, whereas the amendments to claims 23 and 27-28 specify the “sidewall” of the elongate tube portion, which is structurally different and does change the scope of the limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785